Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In claim 1 line 19, "the output" should be --an output--.
	In claim 3 line 5, "other" should be --another--.
	In claim 8 line 8, "maintain" should be --maintains--.

Allowable Subject Matter
The prior art of record does not appear to disclose a power supply apparatus comprising: a first controller that uses a first control mode to generate a first switching signal; a second controller that uses a second control mode to generate a second switching signal having a phase independent of the first switching signal; a phase adjustment period setting circuit that sets a phase adjustment period having a start timing at a selection timing set to an edge of the second switching signal; a mode selecting circuit that selects, at the selection timing and as a switching control signal, the first switching signal instead of the second switching signal, and controls a logic level of the switching control signal in the phase adjustment period starting at the selection timing, such that the logic level becomes a fixed logic level; and a switching element that is controlled such that the switching element is turned on and turned off based on the switching control signal from the mode selecting circuit, and controls an output voltage as claimed.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849